Citation Nr: 1117767	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right arm disability, including tendonitis and rheumatoid arthritis.  

2.  Entitlement to service connection for a right wrist disability, including tendonitis and rheumatoid arthritis.  

3.  Entitlement to service connection for a right elbow disability, including tendonitis and rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1974, and from September 1980 to August 1984.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2007, the Veteran testified during a personal hearing at the RO.  In August 2008, he testified during a Board personal hearing before the undersigned.  Transcripts of both hearings are of record.  In October 2008, the Board remanded the Veteran's case to the RO for further evidentiary development.  

In August 2009, the Board denied the Veteran's claim.  The Appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an October 2010 Memorandum Decision.  The Court ordered the Board to consider an implicitly raised issue of service connection for arthritis of the right shoulder, wrist, and elbow, and to obtain records utilized by the Social Security Administration (SSA) in a claim for benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

As noted, the case was remanded by the Court so that the Board could consider implied issues of service connection for arthritis of the right shoulder, elbow, and wrist, and to obtain records from the SSA.  Records pertaining to the award of SSA benefits have not been associated with the record certified for appellate review.  Such records are potentially relevant in determining whether service connection for the disabilities at issue may be granted.  The duty to assist requires VA to attempt to obtain records from other Federal agencies, including the SSA, when VA has notice of the existence of such records.  Lind v. Principi, 3 Vet. App. 493, 494 (1992)  Thus, the RO/AMC should request complete copies of the SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all records utilized by SSA in any disability determination made by that Agency.  

2.  Thereafter, the RO/AMC should readjudicate the issues on appeal, including the intertwined issues of service connection for disorders of the right shoulder, elbow, and wrist that include consideration of tendonitis and rheumatoid arthritis.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


